Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-99.10.a.i Delaware Distributors, L.P. 2005 Market Street Philadelphia, PA 19103 December 12, 2008 Delaware Moderate Allocation Portfolio 2005 Market Street Philadelphia, PA 19103 Dear Mr. Salus: Delaware Distributors, L.P. will collect fees on Class A shares of Delaware Moderate Allocation Portfolio (the Fund) as follows: The total 12b-1 fees to be paid by Class A shareholders of the Fund will be the sum of 0.10% of the average daily net assets representing the shares of the Fund that were acquired before June 1, 1992 and 0.30% of the average daily net assets representing the shares of the Fund that were acquired on or after June 1, 1992. All Class A shareholders will bear the 12b-1 fees at the same rate, the blended rate based upon the allocation of the 0.10% and 0.30% rates described above. Delaware Distributors, L.P. hereby waives all rights to any additional 12b-1 fees beyond those described above under the Plan with respect to Class A shares of the Fund effective as of the date of this letter until such time as the Funds 12b-1 Plan is amended by its Board of Trustees. Very truly yours, /s/Jeff Kellogg Jeff Kellogg, Senior Vice President Acknowledged and accepted: /s/Richard Salus Richard Salus Chief Financial Officer, Delaware Investments Family of Funds
